Citation Nr: 0531021	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  99-03 914A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial compensable rating for hepatitis B.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel

INTRODUCTION

The veteran served in the Army National Guard from April to 
August 1993.

In a June 1998 decision, the Board of Veterans' Appeals 
(Board) granted the veteran's claim for service connection 
for hepatitis B.  And in July 1998, after receiving the 
claims file back from the Board, the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, assigned an initial noncompensable (i.e., 0 
percent) rating for this condition, retroactively effective 
from August 13, 1993, the day after the veteran's discharge.  
He appealed for a higher initial rating.  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999) (when a veteran appeals 
his initial rating, VA must consider whether he is entitled 
to a "staged" rating to compensate him for times since the 
effective date of his award when his disability may have been 
more severe than at others).  

In November 1997, in connection with his then pending claim 
for service connection for hepatitis B, the veteran had 
testified at a hearing at the RO; a transcript of that 
proceeding is on file.

In August 2001, the Board remanded this case to the RO, in 
part, to issue a letter informing the veteran of the Veterans 
Claims Assistance Act (VCAA) and its attendant duty to notify 
and assist provisions.  The RO sent this correspondence in 
September 2001 and, in November 2002, issued a supplemental 
statement of the case (SSOC) continuing the denial of the 
claim.  The RO then returned the case to the Board for 
further appellate review.

In April 2003, the Board undertook development of the claim 
pursuant to the authority then granted by 67 Fed. Reg. 3099, 
3104 (Jan. 23, 2002) (codified at 38 C.F.R. § 
19.9(a)(2)(2002)).  Shortly thereafter, on May 1, 2003, the 
United States Court of Apeals for the Federal Circuit 
(Federal Circuit) in Disabled American Veterans (DAV) v. 
Secretary of Veterans Affairs (Secretary), 327 F.3d 1339 
(Fed. Cir. 2003) invalidated the portion of 38 C.F.R. § 19.9 
providing that the Board could consider additional evidence 
without having to remand the case to the RO or obtain the 
appellant's waiver.  So in November 2003 the Board again 
remanded the case to the RO (this time via the 
Appeals Management Center (AMC) in Washington, DC) to obtain 
all pertinent additional evidence and for readjudication of 
the veteran's claim for a higher initial rating.  The AMC 
then issued an April 2005 SSOC continuing to deny the 
veteran's claim on the merits, and subsequently returned the 
case to the Board.


FINDINGS OF FACT

1.	The veteran has been provided with a comprehensive 
explanation of the evidence needed to substantiate the claim 
for a higher initial rating for his service-connected 
hepatitis B, including whose responsibility - his or VA's, 
it was to obtain supporting evidence, and all relevant 
evidence necessary for a fair disposition of this claim has 
been obtained.

2.	For the period from the August 13, 1993 effective date of 
the grant of service connection up until July 2, 2001, the 
veteran experienced instances of abdominal and epigastric 
pain, although there was no indication on numerous 
VA examinations of any demonstrable liver damage or 
dysfunction.

3.	Since July 2, 2001, while the veteran has had various 
gastrointestinal problems including gastroesophageal reflux 
disease (GERD) and irritable bowel syndrome (IBS), a May 
2004 VA examination revealed no objective signs of liver 
disease based upon a physical examination and laboratory 
test results; and with regard to the revised criteria for 
chronic liver disease (including hepatitis B), effective 
July 2, 2001, there is no indication of intermittent 
fatigue, malaise or anorexia, or incapacitating episodes of 
hepatitis symptoms that would warrant a compensable 
evaluation under these criteria.  




CONCLUSION OF LAW

The criteria are not met for an initial compensable rating 
for hepatitis B.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6,  4.7, 4.10, and 
4.114, Diagnostic Code 7345 (as in effect prior to and since 
July 2, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  
The VCAA and implementing regulations eliminated the 
requirement of submitting a well-grounded claim, and provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim. The VCAA and implementing regulations also require 
VA to notify the claimant and the claimant's representative 
of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II").  


This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).

In this case, the veteran has received VCAA letters in 
September 2001 and May 2004.  The September 2001 
correspondence, sent to him following the Board's August 2001 
remand that specifically requested the RO to inform him of 
the VCAA's duty to notify and assist provisions, sufficiently 
apprised him of all information and evidence not of record 
that was necessary to substantiate his claim.  That letter 
also apprised him of what evidence VA would seek to obtain, 
and what evidence he was expected to provide.  And the more 
recent May 2004 VCAA letter from the AMC described, in 
detail, the duty to notify to assist provisions.  As well, 
the letter explained whose responsibility it was - VA's or 
his, to obtain relevant medical information from various 
sources.  Also, the letter included a request to the claimant 
to provide any evidence in his possession that pertained to 
the claim.  This language, in particular, satisfies the 
"fourth element" of comprehensive VCAA notice, as mentioned 
above.  Moreover, the veteran has been informed throughout 
the pendency of the appeal, most recently through the 
November 2002 and April 2005 SSOCs, as to both the former and 
revised rating criteria for evaluating hepatitis B (the 
revised version of which became effective July 2, 2001).  
Accordingly, based upon the information set forth in the 
above letters, he has been provided satisfactory VCAA notice 
in accordance with 38 U.S.C.A. § 5103(a), 38 C.F.R. § 
3.159(b)(1) and Pelegrini II.  

In Pelegrini II, the Court held, among other things, that 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. at 119-20.  

The September 2001 and May 2004 VCAA letters in the present 
case were issued well after the July 1998 RO rating action 
that is presently on appeal.  However, bear in mind the VCAA 
had not yet been enacted at the time of that rating decision.  
Thus, the RO could not have possibly complied with the 
requirement that VCAA notice precede the initial adjudication 
of the claim, because the VCAA did not yet even exists.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini II, 
18 Vet. App. at 120.  Moreover, in Pelegrini II, the Court 
clarified that in cases, as here, where the VCAA notices were 
not issued until after the initial adjudication in question, 
VA does not have to vitiate the initial decision and start 
the whole adjudicatory process anew.  Rather, VA need only 
ensure the veteran receives or since has received content-
complying VCAA notice such that he is not prejudiced.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2004) (An error, 
whether procedural or substantive, is prejudicial "when the 
error affects a substantial right to as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect such that the error affects 'the 
essential fairness of the [adjudication]."  (quoting 
McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 548, 553 
(1984).  Failure to provide notice before the first adverse 
decision by the AOJ would not have the natural effect of 
producing prejudice, and therefore, prejudice must be pled as 
to this deficiency.))
  
The record reflects that the RO has taken sufficient measures 
to provide the veteran with detailed VCAA notice, 
notwithstanding the timing of this notice.  In particular, 
the RO has provided him with a September 2001 letter 
following the Board's August 2001 remand request for a 
comprehensive VCAA notice letter, and he has submitted 
additional private treatment records in response.  Also, the 
AMC provided him with another notice letter in May 2004, and 
he had ample opportunity to respond to the letter prior to 
the AMC's issuance of the April 2005 SSOC.  For these 
reasons, the Board finds that, regardless of the timing of 
the subsequent VCAA notice letter, the veteran has been 
afforded "a meaningful opportunity to participate 
effectively in the processing of his claim by VA."  See 
Mayfield, 19 Vet. App. at 128 (holding that section 5103(a) 
notice provided after initial RO decision can "essentially 
cure the error in the timing of notice" so as to "afford a 
claimant a meaningful opportunity to participate effectively 
in the processing of ... claim by VA ") (citing Pelegrini 
II, 18 Vet. App. at 122-24).

Furthermore, all appropriate actions have been completed in 
order to assist the veteran with the development of his claim 
for a higher initial rating for hepatitis B.  The RO has 
obtained his VA outpatient (OPT) records from the San Juan 
VAMC, in addition to various private treatment records.  The 
RO also has arranged for him to undergo numerous VA 
examinations in connection with his claim on appeal.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  He has 
submitted additional private medical records and personal 
statements.  He has also provided testimony during a November 
1997 hearing before a hearing officer at the RO. 
38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim.

Factual Background

As already alluded to, in its June 1998 decision, the Board 
granted service connection for hepatitis B.

The following month, July 1998, the RO acknowledged the 
recent grant of service connection for hepatitis B and 
assigned an initial noncompensable evaluation, effective from 
August 13, 1993, the day after the veteran's discharge from 
service.

A copy of a January 1994 treatment report from a private 
hospital in San Juan, Puerto Rico, indicates the veteran was 
evaluated at that facility and received a tentative diagnosis 
of an acute viral syndrome, ruling out reactive hepatitis.

The report of a February 1994 VA examination reflects that 
the veteran had been found to be hepatitis B positive on a 
recent blood donation specimen.  It was noted that he was 
symptom-free.  Physical examination revealed no icterus, 
stigma of chronic liver disease, or asterixis.  The abdomen 
was soft, depressible, and not tender.  There was no 
hepatosplenomegaly, ascites, or abdominal bruits.  Also noted 
was the absence of abdominal discomfort or pain, food 
intolerance, nausea or vomiting, anorexia, malaise, or 
generalized weakness.  The veteran had lost some weight 
recently on a diet.  Clinical test results showed normal 
liver function, and a liver scan was also normal.  The 
diagnosis was hepatitis B, with minimal sequels, if any.  

Outpatient and hospitalization records from the San Juan 
VAMC, dated from March to October 1994, include a March 1994 
report of a recent scintigraphic imaging procedure of the 
liver and sleep, which demonstrated a hepatic image of normal 
size, with a good uptake of a tracer the veteran had taken.  
The impression was of a normal liver and spleen study.  A 
hospitalization report dated that same month notes the 
veteran presented with general weakness, sleepiness, loss of 
appetite, and jaundice.  He denied nausea, vomiting, 
abdominal pain or diarrhea.  The diagnosis on discharge, 
following a two-day treatment period, was a suspected 
hepatitis reactivation.  He continued to undergo monitoring 
and treatment for possible reactivation of hepatitis over the 
next few months.  An October 1994 outpatient report also 
reflects his complaint of pain in the stomach and abdomen, 
including right upper lower quadrant pain.  Additionally, an 
October 1994 VA hospitalization report indicates he was 
treated for a two-week period for lower quadrant abdominal 
pain.  Also listed as a pertinent clinical diagnosis, noted 
but not treated, and which did not impact upon that episode 
of care, was chronic hepatitis B.   

Records from the Ponce Beach Medical Center in San Juan, 
dated from July 1994 to April 1998, consist of a July 1994 
physician's report showing complaints of headaches, weakness, 
and loss of appetite.  The assessment was hepatitis B.  
An April 1998 report indicates the veteran presented with 
complaints of pain in his body, head and throat, with nasal 
congestion.  The assessment was viral syndrome, pharyngitis.   

On VA examination again in November 1996, by the same 
physician who had previously examined the veteran in 1994, it 
was noted that a hepatitis panel of April 1994 had documented 
antibodies to the hepatitis B surface, core and 
E- antigens, but that liver function tests were within normal 
limits.  The examiner further noted there was no icterus, or 
stigma of chronic liver disease.  The abdomen was soft and 
depressible, with no hepatosplenomegaly or ascites.  There 
was no abdominal discomfort, food intolerance, or nausea or 
vomiting.  The veteran had variable pain at various sites, 
and there was occasional anorexia as well as general malaise.  
His weight was stable.  The diagnosis was hepatitis B, with 
no symptoms at present.

During the November 1997 hearing at the RO, the veteran 
testified that he developed symptoms related to hepatitis B 
while in service, and that he had been discharged from 
service because of this condition.  He further stated that he 
had continued to experience generalized pain, a sore throat, 
and nosebleeds following discharge from service.

Additional VA OPT records dated from April to November 1998 
reflect ongoing complaints of epigastric pain, and abdominal 
pain in particular around the right middle quadrant, as well 
as a history of hepatitis B.   

The report of an April 2000 VA examination of the liver, 
gallbladder and pancreas, indicates the veteran denied 
vomiting, hematemesis or melena.  He complained of occasional 
right upper quadrant pain not associated with other symptoms.  
He denied fatigue, and although he complained of weakness and 
anxiety.  He also denied a history of blood transfusions, IV 
drug use, occupational blood exposure, or other common risk 
factors for hepatitis.  The examiner noted objectively that 
the veteran appeared well-nourished and in no apparent acute 
distress.  The abdomen was soft and depressive, with 
tenderness to palpation on the right upper quadrant.  
Voluntary guarding did not permit adequate organomegaly 
evaluation.  There was no evidence of ascites, history of 
weight changes, steatorrhea, malabsorption, or malnutrition.  
The veteran denied a history of hematemesis or melena.  The 
liver appeared to be of normal size without superficial 
abdominal veins.  There was adequate muscle strength and no 
evidence of wasting, and there were no signs of liver disease 
on physical examination.  An abdominal sonogram was normal.  
The examiner noted her review of a recent liver function test 
and a CBC.  The diagnosis was hepatitis B.  



VA OPT reports dated from February to May 2004 include a 
report of a March 2004 nutritional consultation.  It shows 
problems with hyperlipidemia, obesity, GERD, and IBS.  It was 
noted the veteran did not have any gastrointestinal (GI) 
disturbances at that time, which interfered with his food 
intake, but that a lactose and irritants free diet was 
recommended because of his GERD and IBS.  A report of an 
upper GI series conducted that same month reflects an 
impression of a mucosal fold thickening and irregularity of 
the distal esophagus - probably related to reflux 
esophagitis.  Subsequent records continue to note GERD and 
IBS, and the presence of abdominal pain.    

In the report of a May 2004 examination, by the same 
physician who had conducted the prior 1994 and 1996 
examinations, it was initially noted that the veteran's 
claims folder and present electronic medical records had been 
reviewed.  Also noted was that he did not report any evidence 
of portal hypertension, such as hematemesis or ascites, or 
ever having had ammonia encephalopathy or hepatic 
insufficiency.  He complained of heartburn and acid reflux, 
and a recent upper GI barium study had shown reflux 
esophagitis.  There was no medical history of vomiting, 
hematemesis or melena.  Also, there was no history of colicky 
pain or other abdominal pain except for some epigastric 
burning pain.  He did not have any fever, distension or 
nausea.  He denied fatigue, weakness, depression or anxiety.  
It was noted that he had no history of biliary tract surgery, 
and that he showed no symptoms of liver disease.  He had a 
history of hepatitis while in service.  On physical 
examination, there was no ascites, and no evidence of weight 
change, steatorrhea, malabsorption or malnutrition.  There 
was no hematemesis or melena, and no pain or tenderness in 
the abdomen.  Liver size appeared to be normal, and there 
were no superficial abdominal veins.  Muscle strength was 
adequate and normal, and there did not appear to be any 
muscle wasting.  There were also no other signs of liver 
disease, such as palmar erythema or spider angiomata.  
His recent liver function tests had been reviewed, and a 
hepatic sonogram within the past month was normal.  The 
examiner diagnosed chronic hepatitis B, and 
reflux esophagitis as on a recent GI series.  



Governing Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating. Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21 (2004).  
All reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3.

In assessing the degree of disability of a service-connected 
condition, the disorder and reports of rating examinations 
are to be viewed in relation to the whole history.  38 C.F.R. 
§§ 4.1, 4.2 (2004).  See, too, Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Consideration of factors that are wholly 
outside the rating criteria provided by regulation is error.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio 
v. Derwinski, 2 Vet. App. 625, 628 (1992)).

As mentioned, when, as here, the veteran timely appeals the 
rating initially assigned for his disability, just after 
establishing his entitlement to service connection for it, VA 
must consider whether he is entitled to a "staged" rating 
to compensate him for times since the effective date of his 
award when his disability may have been more severe than at 
other times during the course of his appeal.  See Fenderson, 
12 Vet. App. at 125-26.

The RO has evaluated the veteran's hepatitis B as 
noncompensable since the August 1993 effective date of the 
grant of service connection, under 38 C.F.R. § 4.114, 
Diagnostic Code (DC) 7345.  Effective July 2, 2001, during 
the pendency of this appeal, VA revised a substantial portion 
of the schedular rating criteria for the evaluation of 
digestive disorders - including hepatitis.  See 66 Fed. Reg. 
29,486 (May 31, 2001) (codified at 38 C.F.R. § 4.114).



Pursuant to Supreme Court and Federal Circuit precedent, 
when a new statute is enacted or a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the statute or regulation identifies the types of 
claims to which it applies.  If the statute or regulation is 
silent, VA must determine whether applying the new provision 
to claims that were pending when it took effect would 
produce genuinely retroactive effects.  If applying the new 
provision would produce such retroactive effects, VA 
ordinarily should not apply the new provision to the claim.  
If applying the new provision would not produce retroactive 
effects, VA ordinarily must apply the new provision.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  See, too, 38 U.S.C.A. § 
5110(g); 38 C.F.R. § 3.114; VAOPGCPREC 3-2000 (Apr. 10, 
2000) (revised regulations do not allow for their 
retroactive application unless those regulations contain 
such provisions and may only be applied as of the effective 
date).  The former criteria, on the other hand, if more 
favorable, may be applied without any such limitations.

DC 7345 as in effect prior to July 2, 2001, for the 
evaluation of infectious hepatitis, provided that a 
noncompensable (i.e., 0 percent) rating was warranted when 
hepatitis was healed and nonsymptomatic.  A 10 percent rating 
was assignable for demonstrable liver damage with mild 
gastrointestinal disturbance.  A 30 percent rating was 
assignable for minimal liver damage with associated fatigue, 
anxiety, and gastrointestinal disturbance of lesser degree 
and frequency but necessitating dietary restriction and other 
therapeutic measures.  A 60 percent rating was warranted for 
moderate liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression.  
Where infectious hepatitis was shown to involve marked liver 
damage manifested by liver function test and marked 
gastrointestinal symptoms, or episodes of several weeks 
duration aggregating three or more a year and accompanied by 
disabling symptoms requiring rest therapy, a 100 percent 
evaluation was warranted.  38 C.F.R. § 4.114, DC 7345 (2000).   



Effective from July 2, 2001, DC 7345 was recharacterized from 
"infectious hepatitis" to "chronic liver disease without 
cirrhosis (including hepatitis B, chronic active hepatitis, 
auto-immune hepatitis, hemochromatosis, drug-inducted 
hepatitis, etc., but excluding bile duct disorders and 
hepatitis C)."  This DC provides that chronic liver disease, 
to include hepatitis B, which is nonsymptomatic warrants a 
noncompensable evaluation.  A 10 percent rating is assignable 
for intermittent fatigue, malaise, and anorexia, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past 12-month 
period.  A 20 percent rating is assignable for daily fatigue, 
malaise, and anorexia, (without weight loss and hepatomegaly 
[enlargement of the liver]), requiring dietary restriction or 
continuous medication, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least two weeks, but less than four 
weeks, during the past 12-month period.  A 40 percent rating 
is assignable for daily fatigue, malaise, and anorexia, with 
minor weight loss and hepatomegaly, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least four weeks, but 
less than six weeks, during the past 12-month period.  A 60 
percent rating is warranted for daily fatigue, malaise, and 
anorexia, with substantial weight loss (or other indication 
of malnutrition), and hepatomegaly, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least six weeks during 
the past 12-month period, but not occurring constantly.  
Near-constant debilitating symptoms (such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) warrant the assignment of a 100 percent 
rating.  38 C.F.R. § 4.114, DC 7345 (2005).   

Associated with Diagnostic Code 7345, are Note (1):  Evaluate 
sequelae, such as cirrhosis or malignancy of the liver, under 
an appropriate diagnostic code, but do not use the same signs 
and symptoms as the basis for evaluation under DC 7354 and 
under a diagnostic code for sequelae.  (See § 4.14.).  Note 
(2):  For purposes of evaluating conditions under Diagnostic 
Code 7345, "incapacitating episode" means a period of acute 
signs and symptoms severe enough to require bed rest and 
treatment by a physician.  Note (3):  Hepatitis B infection 
must be confirmed by serologic testing in order to evaluate 
it under diagnostic code 7345.  38 C.F.R. § 4.114, DC 7354 
(2005).

Legal Analysis

The Board has considered the appropriate disability rating 
for the veteran's hepatitis B since the August 1993 effective 
date of the grant of service connection, under the applicable 
versions of the pertinent rating criteria for the time period 
under consideration.  Based on the medical evidence of 
record, for the reasons set below, an initial compensable 
rating is not warranted at any point since the effective date 
of the grant of service connection.

For the time period prior to July 2, 2001, the former version 
of DC 7345 (as in effect prior to the July 2001 regulatory 
revision for evaluating digestive disorders) provides the 
appropriate rating criteria under which the veteran's 
hepatitis B must be considered.  Under this diagnostic code, 
a 10 percent rating is warranted for infectious hepatitis 
with demonstrable liver damage and with mild gastrointestinal 
disturbance.  The pertinent evidence since the effective date 
of the grant of service connection in this case includes the 
report of a February 1994 VA examination that indicates the 
veteran was symptom-free, and that there was no sign of 
chronic liver disease.  Clinical tests revealed normal liver 
function.  There was an absence at that time of any abdominal 
discomfort or pain, food intolerance, nausea, or vomiting.  
The examiner diagnosed hepatitis B, with minimal sequels 
(residuals), if any.  

Within a short time period thereafter, although the veteran 
underwent hospitalization and further outpatient treatment 
for various medical conditions, one of which was a possible 
reactivation of hepatitis B, the relevant records associated 
with this course of treatment do not substantiate any higher 
rating for his hepatitis.  A March 1994 report of a two-day 
hospitalization at the San Juan VAMC notes that he presented 
with weakness, loss of appetite and jaundice; the diagnosis 
was a suspected reactivation of hepatitis B.  But he also 
denied experiencing nausea, abdominal pain or diarrhea.  A 
laboratory report dated the same month from that facility 
reflects a normal liver and spleen study.  In October 1994, 
he was again hospitalized for two weeks at the San Juan VAMC 
for treatment of lower quadrant abdominal pain.  A history of 
hepatitis B was noted, but was deemed not to have impacted 
upon that episode of care.  Records from a private clinic 
dated in July 1994 also note an assessment of hepatitis B, 
however, there is no indication of gastrointestinal problems 
or for that matter any demonstrable liver damage.  

Subsequent records of evaluation and treatment for hepatitis 
reflect similar findings as to the veteran's hepatitis B 
symptoms.  On VA examination in November 1996, the abdomen 
did not show hepatosplenomegaly or ascites.  There was no 
abdominal discomfort, food intolerance, or nausea.  There was 
some occasional anorexia and general malaise, but liver 
function tests were within normal limits, and there was no 
sign of chronic liver disease.  The diagnosis was hepatitis 
B, with no symptoms at present.  VA OPT treatment reports in 
mid-1998 are positive for ongoing complaints of epigastric 
pain, and abdominal pain in the right middle quadrant.  While 
the treating physician did not clarify whether these 
gastrointestinal symptoms were related to hepatitis B, there 
was no indication at that time of liver damage or 
dysfunction.  Likewise, on examination in April 2000, the 
veteran had tenderness to palpation in the right upper 
quadrant, and complained of weakness, but denied vomiting or 
melena.  There were no signs of ascites, malabsorption or 
malnutrition.  The liver appeared to be of normal size 
without superficial abdominal veins, and the examiner 
indicated there was no evidence of liver disease on physical 
examination.  Accordingly, an initial compensable rating for 
hepatitis B is not warranted for the time period prior to 
July 2, 2001, in light of the above-noted clinical and 
examination findings.  Since the evidence does not support 
the assignment of a 10 percent rating, it follows that the 
criteria for the next higher available rating of 30 percent, 
or maximum available 100 percent rating, also have not been 
met.

With regard to the time frame since July 2, 2001, the revised 
version of DC 7345 is available for application, and the 
former criteria may be also utilized if this would result in 
an outcome more favorable to the veteran.  Under the revised 
criteria, a 10 percent rating is assignable for intermittent 
fatigue, malaise, and anorexia, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least one week, but less than two weeks, 
during the past 12-month period.  The Board will first 
consider the revised rating criteria.  Under the new version 
of DC 7345, the objective manifestations of the veteran's 
hepatitis B do not support a compensable evaluation.  The 
report of the May 2004 examination shows he did not have 
fatigue or weakness.  There also was no history of nausea, 
vomiting, hematemesis, melena, or colicky pain.  The examiner 
indicated, as well, there was no evidence of weight change or 
malnutrition, and did not note any history of anorexia.  It 
was indicated the veteran complained of epigastric burning 
pain.  That notwithstanding, even assuming this was 
associated with right upper quadrant pain, there is no 
indication this or any other hepatitis B symptoms have 
constituted an episode of such frequency and severity as to 
warrant characterization as an "incapacitating episode" 
(under note (1) to DC 7345, i.e., a period of acute signs and 
symptoms severe enough to require bed rest and treatment by a 
physician).

The former criteria also do not provide a basis for a higher 
evaluation since July 2001.  The veteran's VA OPT reports 
from February to May 2004 note an ongoing clinical assessment 
of both GERD and IBS, indicating gastrointestinal problems 
that were at least mild in severity, and the May 2004 
examiner has similarly diagnosed reflux esophagitis.  But the 
May 2004 examination report also notes the veteran showed no 
symptoms of liver disease.  The examiner observed that liver 
size was normal, and there were no superficial abdominal 
veins or other signs of liver disease.  The physician also 
indicated that he had reviewed the veteran's recent liver 
function tests.  Consequently, there is no support for a 
compensable rating under any provision of the former or 
revised criteria since July 2, 2001.  

Hence, the currently assigned noncompensable evaluation is 
reflective of the appropriate schedular rating for the 
veteran's hepatitis B, since the August 13, 1993 effective 
date of the grant of service connection.  



The veteran also has not been shown to warrant consideration 
for an extra-schedular evaluation for his service-connected 
hepatitis B under the provisions of 38 C.F.R. § 3.321(b)(1).  
In this regard, this disability has not been shown to have 
caused marked interference with his employment, meaning above 
and beyond that contemplated by his assigned rating, or 
otherwise rendered impractical the application of the regular 
schedular standards.  Nor is there any indication that he has 
had frequent hospitalization as the result of this condition.  
In the absence of evidence of these factors, the Board is not 
required to remand this case to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(2).  See Bagwell v. 
Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

In summary, an initial compensable rating for hepatitis B is 
not warranted under either the former or revised standards.  
And since the symptoms of this condition have not 
substantially changed in a manner that would warrant a 
compensable evaluation since the effective date of the grant 
of service connection, the veteran also cannot receive a 
"staged rating" under Fenderson.  The preponderance of the 
evidence is against his claim for a higher initial rating, so 
the benefit-of-the-doubt rule does not apply.  38 C.F.R. § 
4.3; see also Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

An initial compensable rating for hepatitis B is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


